Jamel Clark v. State of Maryland
No. 23, September Term 2020



Criminal Law – Sentencing – Merger of Convictions – Required Evidence Test. A
conviction for the crime of possession of an assault weapon does not merge into a
conviction for possession of a firearm by a convicted drug felon under the required
evidence test, even though both convictions are based on possession of the same weapon.
Maryland Code, Criminal Law Article, §§4-303, 5-622.


Criminal Law – Sentencing – Merger of Convictions – Rule of Lenity. The rule of
lenity is used as a last resort when the ordinary tools of statutory construction do not enable
the court to discern the legislative intent underlying the statutes under which the defendant
was convicted. The rule does not apply to merge convictions for sentencing where the
legislative history shows that the purposes behind the statutes differed.


Criminal Law – Sentencing – Merger of Convictions – Rule of Lenity. The rule of
lenity does not apply to the question whether a conviction for the crime of possession of
an assault weapon merges into a conviction for possession of a firearm by a convicted drug
felon, even when both convictions are based on possession of the same weapon, because
the two statutes, as demonstrated by their text, context, and legislative history were
intended to serve distinct purposes. Maryland Code, Criminal Law Article, §§4-303, 5-
622.
Circuit Court for Baltimore City
Case No. 118250011
Argument: January 7, 2021
                                                                                         IN THE COURT OF APPEALS
                                                                                              OF MARYLAND

                                                                                                   No. 23

                                                                                            September Term, 2020

                                                                                   _____________________________________

                                                                                                JAMEL CLARK

                                                                                                     V.

                                                                                             STATE OF MARYLAND

                                                                                   _____________________________________

                                                                                                   Barbera, C.J.,
                                                                                                   McDonald
                                                                                                   Watts
                                                                                                   Hotten
                                                                                                   Getty
                                                                                                   Booth
                                                                                                   Biran,

                                                                                                            JJ.

                                                                                   ______________________________________

                                                                                           Opinion by McDonald, J.

                                                                                   ______________________________________

                                                                                             Filed: May 27, 2021

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2021-05-27 14:12-04:00




Suzanne C. Johnson, Clerk
       It is common for a defendant in a criminal case to be charged with multiple offenses

based on the same facts. If the defendant is found guilty of more than one of those charges,

the sentencing court must decide whether to merge the convictions for purposes of

sentencing. A merger limits the sentence that the defendant can receive to the maximum

sentence for the conviction that survives the merger.

       This appeal is about whether convictions for two statutory offenses must be merged

for purposes of sentencing under either the “required evidence test” or the “rule of lenity.”

Although the impetus for merging convictions is rooted in the constitutional and common

law prohibition against double jeopardy – the idea that a person should not be punished

twice for the same crime – its application under the required evidence test and rule of lenity

is an effort to discern legislative intent. Under the required evidence test, a court assesses

the elements of the two crimes and discerns whether the legislature intended to allow or to

prohibit consecutive sentences. The rule of lenity tells a court what to do when that effort

comes up empty.

       In March 2018, an assault pistol allegedly belonging to Petitioner Jamel Clark, who

had previously been convicted of a drug crime, was seized from his girlfriend’s home.

After a jury trial in the Circuit Court for Baltimore City, he was convicted of two offenses

defined by separate statutes: (1) illegal possession of an assault weapon and (2) possession

of a firearm by a person disqualified from possessing a firearm as a result of a prior felony

drug conviction. The Circuit Court imposed the maximum sentence on each charge, to be

served consecutively.
       The sufficiency of the evidence to support the jury’s verdict is not at issue in this

appeal. The sole issue concerns Mr. Clark’s sentence. He argues that the required evidence

test, the rule of lenity, or both, compel the merger of his convictions for purposes of

sentencing, and thus the consecutive sentence on one of the charges must be eliminated.

The Court of Special Appeals rejected those arguments. For the reasons discussed below,

we do as well.

                                               I

                                        Background

A.     The Investigation and Search

       On February 28, 2018, Mr. Clark was arrested in Baltimore City on charges related

to trafficking in illegal drugs. On March 6, 2018, while confined in pretrial detention, Mr.

Clark called his girlfriend, Ashley McGregor, from a jail telephone on which inmate calls

are monitored and recorded.1 During the call, Mr. Clark asked Ms. McGregor if she had

moved his “stuff.” She told him that the “stuff” was still wrapped up as he had left it and

that she had put it in a back closet on top of a Christmas tree box. Mr. Clark asked “But

you can’t see it?” and Ms. McGregor responded “No.”

       A police detective involved in the investigation of Mr. Clark listened to the recorded

jail call the next day. According to the detective’s testimony at the trial of this case, he has

listened to hundreds of recorded jail calls. Based on that experience, the detective



       1
        Inmates are advised at the beginning of a call on such a phone that the call will be
recorded and monitored.



                                               2
concluded that the “stuff” that Mr. Clark and Ms. McGregor were discussing was likely to

be contraband. The detective applied for a warrant to search Ms. McGregor’s house.

       While carrying out the search authorized by the warrant, officers asked Ms.

McGregor if there was “anything in the house that we need to know about.” She replied

that there was a weapon in the basement on top of a Christmas tree box, and directed the

officers to it. The officers recovered a .45-caliber Encom semiautomatic assault pistol.

Ms. McGregor told the officers that Mr. Clark had brought the gun to her house. The

officers also recovered a box of ammunition for a .22 caliber firearm – apparently not for

the semiautomatic pistol that they seized from the closet.2

B.     Indictment, Trial, and Sentencing

       On September 7, 2018, Mr. Clark was indicted in the Circuit Court for Baltimore

City on six charges related to possession of the firearm and ammunition. On March 29,

2019, at the outset of the trial, the State nolle prossed three of the counts. The case

proceeded to trial on the remaining three counts – possession of a firearm by a person

previously convicted of a felony involving a controlled dangerous substance in violation

of Maryland Code, Criminal Law Article (“CR”), §5-622; possession of an assault weapon

in violation of CR §4-303; and possession of ammunition in violation of Maryland Code,

Public Safety Article (“PS”), §5-133.1.




       2
        In the Circuit Court, Mr. Clark moved to suppress evidence seized pursuant to the
warrant. The Circuit Court denied that motion. Mr. Clark has not appealed that ruling.



                                             3
       At trial, the State presented testimony of the police detective who had obtained, and

helped execute, the search warrant, as well as the testimony of Ms. McGregor.3 The State

also played excerpts of video from two officers’ body cameras, which had recorded the

officers’ encounter with Ms. McGregor during execution of the warrant and the recovery

of the gun. The firearm and ammunition were introduced into evidence.

       A stipulation between the prosecution and defense concerning Mr. Clark’s

disqualification from possessing a firearm was admitted in evidence as an exhibit and read

to the jury. It stated:

               The Defendant has been charged with the offense of possession of a
       firearm. The parties hereby stipulate that the Defendant is prohibited from
       possession of a firearm because of a previous conviction that prohibits his
       possession of a firearm. The parties also stipulate that the firearm in question
       is classified as an assault pistol.

The parties thus agreed that the gun in question was a “firearm” that also met the definition

of “assault pistol.”4




       3
        At trial, Ms. McGregor stated that she had lied when the officers asked her about
the source of the gun. She testified that the gun actually belonged to another friend who,
unlike Mr. Clark, was not in jail at the time of the search and might have posed a threat to
her and her young daughter.
       4
          Such stipulations are often used when a disqualified person is prosecuted for illegal
possession of a firearm in order to avoid the possible prejudice that a defendant may incur
if details of the basis for the disqualification – usually a prior conviction – are presented to
the jury. See Carter v. State, 374 Md. 693, 715-23 (2003).

      In this case, Mr. Clark was disqualified from possessing a firearm as a result of a
2005 felony conviction for distribution of a controlled dangerous substance in violation of
CR §5-602. According to the trial transcript, in reading the stipulation to the jury, the
prosecutor referred to the disqualification as a “condition” rather than a “conviction” –
which may be a typographical or transcription error. In its jury instructions, the trial court


                                               4
       In closing argument, counsel focused on the question whether Mr. Clark had

possessed the weapon. After deliberating, the jury convicted Mr. Clark of the two

remaining charges relating to possession of the weapon, but acquitted him of the charge

concerning possession of ammunition.

       Mr. Clark was sentenced to the statutory maximums for both offenses to be served

consecutively – five years for the violation of CR §5-622 and three years for the violation

CR §4-303 – for a total of eight years imprisonment.

C.     Appeal

       Mr. Clark appealed. In the Court of Special Appeals, he argued that, for several

reasons, the two convictions should merge for purposes of sentencing. The intermediate

appellate court rejected those arguments and affirmed his sentence. Clark v. State, 246

Md. App. 123 (2020).

       We granted Mr. Clark’s petition for a writ of certiorari to consider whether the two

convictions should be merged for sentencing under either the required evidence test or the

rule of lenity.5




noted that the State and Mr. Clark had stipulated that he had a prior disqualifying
conviction.
       5
        Before the Court of Special Appeals, Mr. Clark also argued unsuccessfully that
merger was required under the principle of fundamental fairness. See 246 Md. App. at
138-40. He has not repeated that argument before us.



                                            5
                                              II

                                         Discussion

A.     Standard of Review

       Merger of convictions based on the same set of facts under the required evidence

test derives from the protection against double jeopardy afforded by the Fifth Amendment

of the federal Constitution and by Maryland common law. Brooks v. State, 439 Md. 698,

737 (2014). In the case of the rule of lenity, merger is required to reach a fair result when

the court cannot decipher legislative intent as to whether separate sentences are permitted.

See Oglesby v. State, 441 Md. 673, 681 (2015). In both cases, whether the convictions are

to be merged poses a question of law that we review without deference to either the

sentencing court or the intermediate appellate court.

B.     Whether the Convictions Merge Under the Required Evidence Test

       The Required Evidence Test

       Under the required evidence test,6 convictions of two charges based on the same

facts merge for sentencing purposes when the two charges are effectively the same offense

or when one of the charges is a lesser-included offense of the other – i.e., the lesser offense

consists of the same elements as the other, but the other offense also requires proof of an

additional element. See generally Nicolas v. State, 426 Md. 385, 401–09 (2012). If each



       6
        The required evidence test is also known as the Blockburger test, in reference to a
seminal Supreme Court decision that applied that test to determine whether convictions of
two offenses amounted to one offense for which only a single penalty could lawfully be
imposed. See Blockburger v. United States, 284 U.S. 299 (1932).



                                              6
offense contains an element that the other does not, then convictions of the two offenses

do not merge under the required evidence test. State v. Lancaster, 332 Md. 385, 391–92

(1993).7 And, even if it is concluded that the two offenses share the same elements under

the required evidence test, the protection against double jeopardy, at least in the

constitutional sense, does not require merger when the legislature intended to permit

separate punishments for the two offenses. See Missouri v. Hunter, 459 U.S. 359 (1983).

       There is no question that Mr. Clark’s two convictions are based on the same

underlying facts. Accordingly, whether the convictions merge for sentencing under the

required evidence test depends on a comparison of the elements of the two offenses.

       Comparison of Elements of the Two Offenses

       Mr. Clark was convicted of possession of an assault weapon in violation of CR §4-

303. That statute provides, in relevant part, that “a person may not … possess, sell, offer

to sell, transfer, purchase, or receive an assault weapon.” CR §4-303(a)(2). The definition

of “assault weapon” includes an assault pistol and, as the parties stipulated, the

semiautomatic pistol model seized from Ms. McGregor’s home. CR §4-301(c)(5), (d)(2).

       Mr. Clark’s other conviction was for possession of a firearm after having been

convicted of a drug felony, in violation of CR §5-622(b)(1). For purposes of that statute,

“firearm” includes:




       7
         Mr. Clark asserts that such legislative intent must be expressed in an explicit
statutory anti-merger provision. However, as indicated later in the text of this opinion,
neither the Supreme Court nor this Court has adopted such a rule.



                                            7
       (1)    a handgun, antique firearm, rifle, shotgun, short-barreled shotgun, and
       short-barreled rifle, as those words are defined in §4-201 of [the Criminal
       Law] article;

       (2)       a machine gun, as defined in §4-401 of [the Criminal Law] article;
       and

       (3)       a regulated firearm, as defined in §5-101 of the Public Safety article.

CR §5-622(a). This definition encompasses assault weapons, as well as many other types

of firearms. See PS §5-101(r) (definition of “regulated firearm” includes various assault

weapons).

       Each of these two offenses includes an element that the other does not. On the one

hand, to prove a violation of CR §5-622(b)(1), the State must establish that the defendant

was previously convicted of a drug felony, while CR §4-303(a)(2) does not require proof

of a prior conviction. On the other hand, to prove a violation of CR §4-303(a)(2), the State

must establish that the defendant possessed an assault weapon, while a violation of CR §5-

622 does not require proof that the particular firearm possessed by the defendant was an

assault weapon. As the Court of Special Appeals succinctly noted, “while all assault

weapons may be firearms, not all firearms are assault weapons.” 246 Md. App. at 134.

Thus, merger would not be required under a straightforward application of the required

evidence test.

       Nevertheless, Mr. Clark argues that, in the particular circumstances of this case, his

violation of CR §4-303(a)(2) was a lesser-included offense of his violation of CR §5-622(b)

because the same weapon satisfied both the “assault weapon” element of the former crime

and the “firearm” element of the latter crime. That argument is based on the premise that



                                                8
CR §5-622 is a “multi-purpose criminal statute.” In addition, he argues that the convictions

merge because neither statute contains an express anti-merger provision.

       Multi-Purpose Criminal Statutes

       Mr. Clark relies on a prior decision of this Court that held that, in the circumstances

of that case, a conviction of child abuse and a conviction of a sex offense should have been

merged for purposes of sentencing. Nightingale v. State, 312 Md. 699 (1988). The

Nightingale decision was based on the understanding that the child abuse statute was a

“multi-purpose criminal statute.” 312 Md. at 705. Such a statute sets forth different

modalities for committing the particular offense, which means that proof of the offense

may involve different elements, depending on the particular modality. Therefore, when a

court applies the required evidence test in a case involving a multi-purpose criminal statute,

the court must consider the elements of the offense relevant to the particular case. E.g.,

Nicolas, 426 Md. at 403 (applying required evidence test in context of specific alternative

modality of second-degree assault); Abeokuto v. State, 391 Md. 289, 353-55 (2006)

(applying required evidence test in context of specific alternative elements of kidnapping

and child kidnapping statutes).

       For example, in Nightingale, the child abuse statute set forth two alternative ways

for satisfying the “abuse” element of the offense – (1) physical injury as a result of cruel

or inhumane treatment or (2) sexual abuse, regardless of any physical injury. 312 Md. at




                                              9
703 & n.3. At the trials at issue in that appeal,8 the prosecution relied solely on the sexual

abuse modality of the child abuse offense. Under those circumstances, this Court held that

the defendants’ convictions of certain sexual offenses were effectively lesser-included

offenses of their child abuse convictions and had to be merged for sentencing purposes

under the required evidence test. Id. at 708.9

       The holding in Nightingale does not apply here because CR §5-622 is not a multi-

purpose criminal statute. In contrast to the statute in Nightingale, CR §5-622 does not set

out different modalities — each with its own set of sub-elements — for committing the

same offense. The list of firearms in CR §5-622(a) and the other definitions incorporated

by reference is not an outline of different modalities, but simply an elaboration in tabular

form of the definition of “firearm.”       The definition of “firearm” in CR §5-622(a)

encompasses more than 50 types or models of firearms that the term “includes.” Moreover,

the General Assembly’s use of the word “includes” – as opposed to the word “means” –

establishes that the list of types or models is not an exhaustive list of weapons that can

satisfy the statute. The General Assembly uses the verb “includes” in a definition to show

“by way of illustration and not by way of limitation.” Maryland Code, General Provisions


       8
        The Nightingale decision concerned appeals of two separate cases that raised the
same question concerning application of the required evidence test and that were
consolidated for purposes of appeal. 312 Md. at 700-02.
       9
        In reaction to the Nightingale decision, the General Assembly amended the child
abuse statute to include an anti-merger provision and ultimately separated the sexual abuse
modality into an entirely separate crime. Chapter 604, Laws of Maryland 1990; Chapter
273, Laws of Maryland 2002. The two separate offenses are now set forth in CR §§3-601,
3-602.



                                             10
Article, §1-110; see also United Bank v. Buckingham, 472 Md. 407, 424-25 (2021)

(contrasting the use of the verbs “means” and “includes” in statutes); Department of

Legislative Services, Maryland Style Manual for Statutory Law (2008) at 29 (“[u]se

‘includes’ if the definition is intended to be partial or illustrative”).

         Under Mr. Clark’s conception of CR §5-622 as a multi-purpose criminal statute,

each of the 50 examples of firearms set forth in CR §5-622 would represent a different

modality of that offense for purposes of the required evidence test. Indeed, the firearm at

issue in this case, which is not specifically mentioned by name in the statute, would

establish at least a 51st modality. Under that theory, many, if not most, criminal statutes

that define a term through illustrations would have limitless modalities, and convictions

under those statutes would always merge with convictions for other offenses based on the

same set of facts in the absence of an anti-merger provision in the statute. In any event,

the statutory text does not support Mr. Clark’s argument that the definition of “firearm” in

CR §5-622 creates different modalities. The fact that an assault weapon is one among

many types of weapons that can satisfy the “firearm” element of CR §5-622 does not mean

that CR §5-622 is a multi-purpose criminal statute. The rationale of Nightingale does not

apply.

         Absence of Anti-Merger Provision

         Mr. Clark also argues that we should find legislative intent to allow consecutive

sentences for two offenses based on the same facts only when one or both statutes contain

an explicit anti-merger provision, as some statutes do. In particular, he points to anti-

merger provisions that appear in other offenses involving guns and drugs – CR §5-


                                               11
621(c)(3)(iii) (use or possession of firearm during drug trafficking crime) and CR §5-

624(d) (administering controlled dangerous substance in connection with crime of violence

or sexual offense) – or involving the use of assault weapons – CR §4-306(b)(3)(iii) (use of

assault weapon in commission of felony or crime of violence). However, unlike the

statutes at issue in this case, each of the statutory offenses cited by Mr. Clark requires the

commission of a predicate crime, and the question of merger would always arise upon

conviction of both. Given those circumstances, it is hardly surprising that the General

Assembly gave specific direction to allow or to require consecutive sentences. Neither the

Supreme Court nor this Court has required an explicit statutory provision barring merger

of convictions for a court to impose consecutive sentences for convictions based on the

same facts. See Pye v. State, 397 Md. 626, 630-37 (2007) (rejecting argument that two

firearms-related convictions must merge for sentencing in the absence of a statutory anti-

merger provision); see also Holbrook v. State, 364 Md. 354, 373-75 (2001) (holding that

conviction of reckless endangerment did not merge with conviction of arson, citing “clear

legislative intent,” not an anti-merger clause).

       Summary

       Although Mr. Clark’s two convictions were based on the same facts, proof of each

offense involves an element that proof of the other does not, and so those convictions do

not merge under the required evidence test. CR §5-622 is not a “multi-purpose criminal

statute” that includes alternative modalities with different elements. Accordingly, the

elements of that offense – for purposes of the required evidence test – do not vary according

to the particular weapon that satisfies the “firearm” element of the offense. Further, the


                                             12
absence of an anti-merger provision in one or both statutes does not preclude a court from

imposing consecutive sentences.

C.     Whether the Convictions Merge Under the Rule of Lenity

       The Rule of Lenity

       Mr. Clark also argues that his two convictions should be merged under the rule of

lenity. Under the rule of lenity, convictions are merged for sentencing when there is an

unresolvable ambiguity as to whether the General Assembly intended to allow or to

prohibit sentences for multiple offenses based on the same acts. Jones v. State, 357 Md.

141, 163-68 (1999). The rule of lenity is a tiebreaker that favors a defendant when a court

using the tools of statutory construction despairs of determining legislative intent of

ambiguous statutory provisions. Oglesby, 441 Md. at 681. The rule of lenity “only informs

our interpretation of a criminal statute when the standard tools of statutory interpretation

fail to discern the intent of the Legislature.” Gardner v. State, 420 Md. 1, 17 (2011).

       Legislative Intent – Text & Context

       There is no need to resort to the rule of lenity in this case. The statutory text of CR

§§4-303 and 5-622, viewed in context, make it unnecessary. CR §5-622 is codified as part

of the criminal drug laws and prohibits a convicted drug felon from possessing a firearm

of any kind. CR §4-303 is codified as part of the criminal laws regulating weapons and

prohibits anyone from possessing a specific type of firearm – an assault weapon. On their

face, the two statutes appear to target distinct concerns and thus to allow for separate

sentences for convictions of these offenses. The legislative history confirms this view.




                                             13
       Legislative Intent – Legislative History

              a. Possession of Firearm by Convicted Drug Felon (CR §5-622)

       This Court examined the legislative history of CR §5-622 in detail in Oglesby, 441

Md. at 688-97. There is no need to repeat that history in its entirety here. While gun

regulation can often be controversial, prohibiting certain categories of persons from

possessing dangerous weapons is seemingly broadly supported and, as recounted in

Oglesby, Maryland law has done so since at least 1941. 441 Md. at 689 (noting 1941

enactment of law prohibiting possession of pistol or revolver by fugitives or persons

convicted of a “crime of violence”).

       Over the years, the Legislature expanded the range of offenses that would disqualify

a convicted defendant from possessing a firearm and added other types of disqualifications

to this provision, which was originally codified in a firearms subtitle of Article 27 of the

Maryland Code, the article of the code that then contained most criminal statutes. 441 Md.

at 689-90 & n.14. Pertinent to this case, in 1989, the Legislature added certain drug-related

crimes as another category of disqualifying convictions. Id. at 690. Testimony before the

Legislature “indicated that the inclusion of convicted drug sellers and dealers in the list of

persons specifically prohibited from purchasing and possessing handguns is necessary and

overdue, especially since drug wars involving guns have grown more commonplace.” Id.

(citing House Floor Report to House Bill 654 (1989) at p. 2). That amendment made it a

misdemeanor for a person previously convicted of certain drug-related crimes to possess a

pistol or revolver, with a maximum penalty of three years imprisonment and a $5,000 fine.

Id.


                                             14
       In 1991, in the course of amending the laws relating to controlled dangerous

substances, the General Assembly enacted the predecessor to CR §5-622, a “similar but

broader prohibition on the possession of a firearm by convicted drug felons with a

potentially tougher penalty.” 441 Md. at 691. The new provision prohibited a person with

any prior felony drug conviction not only from possessing, but also from owning, carrying

or transporting a firearm. Id. “Firearm” was defined more broadly to include not only

pistols and revolvers, but also other handguns, rifles, shotguns, assault weapons, and

machine guns. Id. A violation of this prohibition was designated a felony punishable by

imprisonment of up to five years and a $10,000 fine. Id.

       At the same time, the General Assembly repealed the existing narrower crime in the

firearms subtitle, with the express intent that only the more expansive criminal provision

in the controlled dangerous substances subtitle that carried the potentially greater penalty

would remain. 441 Md. at 691 (citing Judicial Proceedings Committee, Explanation of

Floor Amendment to House Bill 978 (1991)).10 Thus, as of the effective date of the 1991

law, under the subtitle of the criminal statutes concerning controlled dangerous substances,

the possession of a firearm by a person with any prior conviction of a felony drug offense

(or of conspiracy or attempt to commit such an offense) was a felony punishable by up to

a maximum of five years and a $10,000 fine. Id. at 692. In 2002, the statute was re-codified

in the controlled dangerous substances title of the new Criminal Law Article as CR §5-622.


       10
          The provision in the firearms subtitle continued to prohibit the sale or transfer of
a pistol or revolver by a person who had been convicted of certain drug offenses. 441 Md.
at 691-92.



                                             15
Chapter 26, §2, Laws of Maryland 2002. It has not been substantively amended since

then.11

                 b. Possession of an Assault Weapon (CR §4-303)

          The predecessor of CR §4-303, which prohibited anyone from possessing an

“assault pistol,” was enacted in 1994. Chapter 456, Laws of Maryland 1994, codified in

pertinent part at Maryland Code, former Article 27, §36H-3. Violation of the law was a

misdemeanor that carried the penalty of a fine up to $5,000 and a maximum sentence of

three years.

          The Floor Report for the 1994 bill noted that the number and types of assault pistols

had proliferated in recent years and that such weapons were becoming more readily

available for use in criminal activity. The Floor Report described the weapons targeted by

the bill as follows:

                 The purpose of this bill is to ban assault pistols in the State that have
          no legitimate legal purpose such as competition shooting or hunting. The
          assault pistols prohibited by Senate Bill 619 are designed to maximize lethal
          effects through a rapid rate of fire. They are designed to be spray-fired from
          the hip and to enable the shooter to maintain control of the firearm while
          firing many rounds in rapid succession. Assault pistols are designed for
          military purposes and, accordingly, are equipped with various kinds of
          combat hardware.

Floor Report for Senate Bill 619 (1994) at pp. 2-3.




          11
          A 2003 amendment updated cross-references in the statute to other statutory
provisions that had been re-codified in the then-new Public Safety Article. Chapter 17,
Laws of Maryland 2003. Non-substantive changes in terminology were made in annual
corrective bills. Chapter 43, Laws of Maryland 2013; Chapter 8, Laws of Maryland 2019.



                                                16
       Similar concerns led to the passage of assault weapons bans by Congress and

various state legislatures during the mid-1990s. See Thomas E. Romano, Firing Back:

Legislative Attempts to Combat Assault Weapons, 19 Seton Hall Legis. J. 857 (1995)

(describing legislation passed by Congress and several state legislatures in addition to

Maryland). The inspiration for such laws appeared to be mass shootings and “random acts

of violence” committed with such weapons. Id.

       In 2002, as part of code revision, the Maryland statute proscribing possession of an

assault pistol was re-codified under the “Weapons Crimes” title of the new Criminal Law

Article as CR §4-303. Chapter 26, Laws of Maryland 2002.12

       Following the notorious mass shooting of young children at Sandy Hook

Elementary School in 2012, the General Assembly expanded the ban in CR §4-303 from

“assault pistols” to encompass all “assault weapons” in the Firearm Safety Act of 2013.

Chapter 427, Laws of Maryland 2013.13 Testifying in support of the administration bill

that contained the amendment, the Governor described it as an effort to prevent future mass

shootings and to withdraw military-style weapons from the streets. Testimony of Governor

Martin O’Malley on Senate Bill 281 before Senate Judicial Proceedings Committee




       12
         A 2010 amendment of the provision created an exception for a person transporting
an assault pistol in order to comply with a court order requiring surrender of the weapon.
Chapter 712, Laws of Maryland 2010.
       13
         In 2018, the statute was amended in a minor respect not pertinent to this case.
Chapter 251, Laws of Maryland 2018.



                                            17
(February 6, 2013) at p. 2.14 While keeping such weapons out of the hands of those engaged

in criminal activity was certainly a concern, the focus was on the destructive capacity of

assault weapons even in the hands of someone without a criminal record – for example, an

individual with a mental illness that might make the person prone to destructive behavior.

Id. at pp. 2-3. Indeed, much of the fiscal note for the 2013 legislation that amended CR

§4-303 consisted of a 10-page appendix surveying laws nationwide that restrict possession

of firearms by mentally ill individuals. See Revised Fiscal and Policy Note for Senate Bill

281 (2013), Appendix.

              c. Analysis

       In arguing that his convictions for these two crimes should merge, Mr. Clark asserts

that both statutes address a “concern for gun violence” and “criminalize the possession of

firearms.” These two statements are certainly true, but they fail to capture the specific

problems that the General Assembly was addressing in those two gun laws. The legislative




       14
         Other proponents of the bill expressed similar sentiments. E.g., Baltimore Sun,
Editorial: What Maryland Can Do to Reduce Gun Violence (December 20, 2012); Letter
of Maryland Higher Education Commission to Senate Judicial Proceedings Committee and
House Judiciary Committee (February 4, 2013); Letter of Ecumenical Leaders’ Group to
Senate Judicial Proceedings Committee (February 5, 2013); Letter of American Academy
of Pediatrics to Senate Judicial Proceedings Committee (February 6, 2013).

        Opponents of the legislation expressed a broad view of the Second Amendment to
the United States Constitution, asserted that most gun owners do not engage in criminal
activity, and discounted the effectiveness of the legislation to quell mass shootings. E.g.,
Testimony of National Rifle Association Institute for Legislative Action concerning Senate
Bill 281 (2013); Letter of National Shooting Sports Foundation to Senate Judicial
Proceedings Committee (February 6, 2013); Testimony of Beretta USA, Inc. concerning
Senate Bill 281 (2013).



                                            18
history of the two statutes makes clear that the two statutes had different origins and

different purposes, although on occasion the same conduct may violate both. Both statutes

address gun violence and gun possession, but for different reasons. CR §5-622 is intended

to prevent certain categories of persons (including those convicted of drug-related felonies)

from using or possessing any firearm – presumably in an effort to reduce drug-related

violence. See CR §5-102 (purpose of controlled substances title). In contrast, CR §4-303

is intended to ban a certain category of firearm (assault weapons) that is particularly lethal

and results in mass casualties whoever may be wielding the weapon. The fact that Mr.

Clark’s possession of one weapon satisfies the elements of both statutes does not negate

the distinct, though related, legislative purposes underlying those statutes.

       Moreover, Mr. Clark’s argument assumes that the assault weapon ban adds nothing

to the earlier provision in the controlled dangerous substances title regarding the possession

of a firearm by a person convicted of a drug-related felony. However, when it enacts a

law, the General Assembly is presumed to be aware of existing related statutes.

Accordingly, a statute should not be construed to render any part of it superfluous. See

GEICO v. Insurance Commissioner, 332 Md. 124, 132 (1993). When the Legislature

enacted the assault pistols ban in 1994, and later expanded that law to encompass other

assault weapons, it was presumed to be aware of the existing law prohibiting a convicted

drug felon from possessing any firearm. See Frazier v. State, 318 Md. 597 (1990)

(concluding, after review of legislative history, that legislature did not intend to prohibit

separate penalties for crimes of (1) carrying a handgun and (2) possession of a revolver by

one previously convicted of a crime of violence); Pye, 397 Md. at 630-37 (same); cf.


                                             19
Oglesby, 441 Md. at 688-99 (in light of legislative histories of overlapping firearms

statutes, rule of lenity did not limit sentence to that of more lenient offense).

       Summary

       The rule of lenity is a rare tool of last resort and is not a means for determining or

defeating legislative intent. Oglesby, 441 Md. at 681. Where legislative intent is manifest,

the rule of lenity does not apply. As discussed above, the ordinary tools of statutory

construction suffice to discern the legislative intent underlying CR §5-622 and CR §4-303.

Accordingly, the rule of lenity does not require merger of Mr. Clark’s convictions for

purposes of sentencing.

                                              III

                                         Conclusion

       For the reasons set forth above, we hold that Mr. Clark’s conviction under CR §4-

303 for possession of an assault weapon does not merge, for purposes of sentencing, into

his conviction under CR §5-622 for possession of a firearm by a convicted drug felon.

Accordingly, it was within the discretion of the Circuit Court to impose consecutive

sentences for the two convictions.



                                     JUDGMENT OF THE COURT OF SPECIAL APPEALS
                                     AFFIRMED. COSTS TO BE PAID BY PETITIONER.




                                              20